FILED

UNITED STATES DISTRICT CoURT gm 3 1 299
cs x. u.s. ~
FOR THE DISTRICT 0F CoLUMBIA co;rrv mml;»ls]r‘rs»;¢|g gfa,é,;,'::,l%

DAVID MARTIN HABER, )
)
Plaintiff, )

) . . . ~/7¢ 2-

v. ) C1v1lAct1onNo. 
)
ASN 50“‘ STREET, LLc, er al., )
)
Defendants. )
MEMoRANI)UM oPINIoN

This matter comes before the court on review of the plaintiffs application to proceed in
forma pauperis and pro se civil complaint. 'l`he court will grant the application, and dismiss the

complaint.

The Court has reviewed the plaintiffs complaint, keeping in mind that complaints filed
by pro se litigants are held to less stringent standards than those applied to formal pleadings
drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants,
however, must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch, 656 F. Supp.
237, 239 (D.D.C. l987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a
complaint contain a short and plain statement of the grounds upon which the court’s jurisdiction
depends, a short and plain statement of the claim showing that the pleader is entitled to relief,
and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of
the minimum standard of Rule 8 is to give fair notice to the defendant of the claim being

asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to

determine whether the doctrine of res judicata applies. Brown v. Calz`fano, 75 F.R.D. 497, 498

(D.D.C. 1977).

In its entirety, the complaint states:
Each named Defendant conspired to fix the out come [sic] of NYS
Supreme court Case NO. 400422/2011. Plaintiff Request Jury
Trial and Plaintiff further ask[s] the court for a judgment of

$30,000,000.00 and for all other relief the court deems just and
proper.

Compl. at 3 (page number designated by the Court). Missing from the complaint is a statement
of this Court’s jurisdiction and a statement of a claim showing that the plaintiff is entitled to the
relief he demands. As drafted, the complaint fails to comply with Rule S(a), and it will be

dismissed.

An Order consistent with this Memoran m Opinion is issued separately.

 
   

DATE;  1§/ 2a /2._

Uni e States District Judge